Name: Commission Decision of 22 December 1980 establishing that the apparatus described as 'Beckman- amino acid analyzer, model 121 M', may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  mechanical engineering;  natural and applied sciences;  tariff policy
 Date Published: 1980-12-31

 Avis juridique important|31980D134580/1345/EEC: Commission Decision of 22 December 1980 establishing that the apparatus described as 'Beckman- amino acid analyzer, model 121 M', may not be imported free of Common Customs Tariff duties Official Journal L 384 , 31/12/1980 P. 0011 - 0011COMMISSION DECISION of 22 December 1980 establishing that the apparatus described as "Beckman - amino acid analyzer, model 121 M" may not be imported free of Common Customs Tariff duties (80/1345/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 21 June 1980, the Italian Government has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Beckman - amino acid analyzer, model 121 M", to be used in the quantitative research of the amino-acid content in the plasma, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 4 December 1980, within the framework of the Committee on Duty-Free Arrangements, to examine the matter; Whereas this examination showed that the apparatus in question is an amino-acid analyzer; Whereas its objective technical characteristics, such as the sensitivity in the analysis of very small amino-acid quantities, and the use to which it is put make it specially suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for scientific activities ; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community ; whereas this applies, in particular, to the apparatus "TSM-1" manufactured by Technicon Ireland Ltd, Malahide Road, Swords, Irl-Dublin, to the apparatus "Liquimat" manufactured by Labotron Messtechnik GmbH, Lausitzer Strasse 8, D-8192 Geretsried 2, and to the apparatus "LC 6000 E" manufactured by Biotronik Wissenschaftliche GerÃ ¤te GmbH, Borsigallee 22, D-6000 Frankfurt am Main, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Beckman - amino acid analyzer, model 121 M", which is the subject of an application by the Italian Government of 21 June 1980, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 December 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.